
	

114 HR 3630 IH: PUGET SOS Act
U.S. House of Representatives
2015-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3630
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2015
			Mr. Heck of Washington (for himself, Ms. DelBene, Mr. Larsen of Washington, Mr. Kilmer, Mr. McDermott, Mr. Reichert, Mr. Smith of Washington, Mr. DeFazio, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to provide assistance for programs and activities
			 to protect the water quality of Puget Sound, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting United Government Efforts to Save Our Sound Act or the PUGET SOS Act. 2.FindingsCongress finds the following:
 (1)Puget Sound and its tributary waters are one of the most ecologically diverse ecosystems in North America with natural resources that have ecological, economic, and cultural importance to the United States. The health and productivity of Puget Sound is not only the cornerstone of the region’s quality of life and vibrant economy, but its commercial aquaculture, agriculture, and port activities ripple throughout the Nation.
 (2)Threats to Puget Sound, such as water pollution, sediment contamination, environmental degradation, and habitat loss, jeopardize the economic productivity and natural resources that support the increasing population of the region.
 (3)For nearly a decade, State, local, and tribal governments, cooperative partnerships, and concerned citizens have worked together in a deliberate and coordinated way to manage resource allocation toward habitat restoration, improving water quality and shellfish farms, and developing a body of scientific knowledge, all of which have advanced the Puget Sound recovery efforts.
 (4)Despite significant and nationally recognized accomplishments, the rate of damage to Puget Sound still exceeds the rate of recovery. To outpace mounting pollutants and other cascading negative impacts, the next step in fortifying the recovery system is to align Federal recovery and protection efforts seamlessly with State, local, and tribal investments.
 (5)At this time, water and air pollution, sediment contamination, habitat loss and decline, and water flow disruption continue to devastate the fish, marine mammal, bird, and shellfish populations of Puget Sound, threatening local economies and tribal treaty rights and contributing to—
 (A)significant declines in the populations of wild Chinook Salmon, Coho Salmon, Summer Chum Salmon, Steelhead, and Pacific Herring, which are essential food sources for humans, fish, seabirds, mammals, and other wildlife;
 (B)risks to the sustainability of fish and shellfish populations, and their food chains, reproductive cycles, and habitats, which also threaten Federal obligations to protect tribal culture, traditions, and economies;
 (C)113 marine species being listed at risk or vulnerable to extinction, according to State, Federal, and provincial lists that identify the species of Puget Sound and surrounding areas, including the iconic population of southern resident Orca whales;
 (D)sediment contaminated with toxic substances (such as polychlorinated biphenyls (PCBs), heavy metals (mercury), and oil (grease)), all of which are polluting Puget Sound, threatening public health, and posing significant dangers to humans, fish, and wildlife;
 (E)rivers and beaches that fail to meet water quality standards and become unsafe for business and recreational activities, such as fishing and swimming;
 (F)the closing of shellfish beds from contaminated pollution caused by sources such as stormwater and agricultural runoff; and
 (G)mortalities and morbidity in shellfish due to the acidification of Puget Sound. 3.Declaration of policy; purpose (a)Declaration of policyIt is the policy of the United States that the Federal Government should support, partner, and collaborate with the regional efforts that are addressing environmental and natural resource issues involving Puget Sound because—
 (1)Puget Sound is a national treasure, the recovery and protection of which will significantly contribute to the environmental, cultural, and economic well-being of the United States;
 (2)a more deliberate coordination of Federal investments with regional, local, and tribal recovery and preservation efforts will be the most effective and efficient use of public resources; and
 (3)it is the role of the Federal Government to align its efforts and resources to— (A)fully implement and enforce the goals of the Federal Water Pollution Control Act, the Endangered Species Act of 1973, and all other Federal laws that contribute to the recovery and protection of Puget Sound;
 (B)uphold Federal trust responsibilities to restore and protect resources crucial to tribal treaty rights;
 (C)support regional, local, and tribal efforts to address environmental challenges and (D)encourage local citizen and community stewardship.
 (b)PurposeIt is the purpose of this Act to ensure that the recovery and protection programs, projects, and initiatives that the Federal Government undertakes in, or that otherwise impact, Puget Sound are actively coordinated and aligned with the protection of tribal treaty rights as well as State, regional, local, and tribal Puget Sound recovery efforts, as reflected in the Action Agenda, a regionally developed, federally approved plan, in order to make the most efficient and effective use of Federal and other public resources.
 4.Puget sound coordinated recoveryTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
			
				123.Puget sound
 (a)DefinitionsIn this section, the following definitions apply: (1)Co-chairsThe term Co-Chairs means the co-chairs of the Task Force.
 (2)DirectorThe term Director means the Director of the Program Office. (3)Executive directorThe term Executive Director means the Executive Director of the Puget Sound Partnership.
 (4)International joint commissionThe term International Joint Commission means the International Joint Commission established by the United States and Canada under the Boundary Waters Treaty of 1909.
 (5)Pacific salmon commissionThe term Pacific Salmon Commission means the Pacific Salmon Commission established by the United States and Canada under the Pacific Salmon Treaty.
 (6)Program office; officeThe term Program Office or Office means the Puget Sound Recovery National Program Office of the Environmental Protection Agency established by this section.
 (7)Puget soundThe term Puget Sound means the estuary that is an arm of the Pacific Ocean, extends inland, and meets 19 different river basins. The Puget Sound region includes all of the water that falls on the Olympic and Cascade Mountains and flows to meet Puget Sound’s marine waters. The Puget Sound region covers the land and waters in the northwest corner of the State of Washington from the Canadian border to the north to the Pacific Ocean on the west, including Hood Canal and the Strait of Juan de Fuca.
 (8)Puget sound action agenda; action agendaThe term Puget Sound Action Agenda or Action Agenda means the most recent Puget Sound Action Agenda developed by the Management Conference under the leadership of the Puget Sound Partnership and adopted by the Environmental Protection Agency as the Federal Government’s Puget Sound Comprehensive Conservation Management Plan (CCMP).
 (9)Puget sound comprehensive conservation and management planThe term Puget Sound Comprehensive Conservation and Management Plan or Puget Sound CCMP means the Puget Sound recovery plan developed by the Management Conference, and approved by the Environmental Protection Agency under the National Estuary Program.
 (10)Puget sound ecosystem coordination boardThe term Puget Sound Ecosystem Coordination Board means the Puget Sound Ecosystem Coordination Board established under the laws of the State of Washington (section 90.71.250 of the Revised Code of Washington).
 (11)State advisory committeeThe term State Advisory Committee means— (A)the advisory committee that includes the Chairs and Co-Chairs of the following State of Washington committees: the Puget Sound Leadership Council, the Puget Sound Ecosystem Coordination Board, the Puget Sound Salmon Recovery Council, and the Puget Sound Science Panel; and
 (B)in addition, includes the Executive Director of the Puget Sound Partnership, 1 representative of the Washington State Department of Ecology, 1 representative of the Washington State Department of Natural Resources, and 1 representative of the Washington State Department of Fish and Wildlife.
 (12)Tribal advisory committeeThe term Tribal Advisory Committee means the advisory committee that includes the Chairperson of each federally recognized Indian tribe with federally adjudicated, treaty-reserved fishing rights in the Puget Sound region, or their designees.
 (13)Puget sound federal caucusThe term Puget Sound Federal Caucus means the Puget Sound Federal Caucus established in 2007 under a memorandum of understanding among 13 Federal agencies.
 (14)Puget sound federal leadership task force; task forceThe term Puget Sound Federal Leadership Task Force or Task Force means the Puget Sound Federal Leadership Task Force established by this section. (15)Puget sound leadership councilThe term Puget Sound Leadership Council means the governing body of the Puget Sound Partnership that—
 (A)has 7 members who are leading citizens chosen from around the Puget Sound and appointed by the Governor of Washington; and
 (B)was established under the laws of the State of Washington (section 90.71.220 of the Revised Code of Washington).
 (16)Puget sound partnershipThe term Puget Sound Partnership means the State agency that is established under the laws of the State of Washington (section 90.71.210 of the Revised Code of Washington) to protect and restore Puget Sound, and has been designated by the Environmental Protection Agency as the lead entity to support the management conference for Puget Sound, or any successor entity at law.
 (17)Puget sound salmon recovery councilThe term Puget Sound Salmon Recovery Council means the regional body of policy decisionmakers that— (A)advise the Puget Sound Leadership Council on decisions relating to salmon recovery and the implementation of the Puget Sound Salmon Recovery Plan; and
 (B)includes representatives from agricultural, business, and environmental organizations, Federal Government, State government, Indian tribes with federally adjudicated, treaty-reserved fishing rights in the Puget Sound region, and local salmon recovery watersheds.
 (18)Puget sound science panelThe term Puget Sound Science Panel means the panel that— (A)provides independent, nonrepresentational scientific advice and expertise in identifying environmental indicators and benchmarks for incorporation into the Puget Sound Action Agenda; and
 (B)was established under the laws of the State of Washington (section 90.71.270 of the Revised Code of Washington).
 (19)Salish seaThe term Salish Sea means the network of coastal waterways on the west coast of North America that includes the Puget Sound, the Strait of Georgia, and the Strait of Juan de Fuca.
						(b)Preservation of treaty obligations and existing federal status
 (1)Tribal treaty rightsThis section is not intended to nor shall it in any way limit, condition, abrogate, authorize the regulation of, or otherwise adversely affect any right reserved by treaty between the United States and 1 or more Indian tribes.
 (2)National estuary programNothing in this section shall alter the requirements or status of the Puget Sound under the National Estuary Program.
 (3)Other Federal lawNothing in this section shall modify the requirements and procedures of other Federal law. (c)Additional requirements for puget sound comprehensive conservation management plan (1)In generalThe Administrator of the Environmental Protection Agency shall approve the Comprehensive Conservation Management Plan for the Puget Sound region only if that Plan supports, proposes to carry out, and is consistent with—
 (A)the protection and preservation of tribal treaty rights, given the status of treaties under the Constitution as the supreme law of the land;
 (B)the Endangered Species Act of 1973 and the State of Washington’s federally approved salmon recovery plans;
 (C)the Coastal Zone Management Act of 1972, its reauthorizing amendments, and the State of Washington’s federally approved coastal nonpoint pollution control program;
 (D)this Act and the State of Washington’s federally approved State water quality standards; and (E)other applicable Federal requirements.
							(d)Consistency
 (1)In generalAll Federal Agencies represented on the Puget Sound Federal Leadership Task Force shall act consistently with the protection of tribal, treaty-reserved rights and, to the greatest extent practicable given their existing obligations under Federal law, act consistently with the objectives and priorities of the Action Agenda, as adopted as the Puget Sound CCMP, when—
 (A)conducting Federal agency activities within or outside the Puget Sound ecosystem that affect any land or water use or natural resources of Puget Sound and its tributary waters, including activities performed by a contractor for the benefit of a Federal agency;
 (B)interpreting and enforcing regulations that impact the recovery and preservation of Puget Sound; (C)issuing Federal licenses or permits that impact the recovery and preservation of Puget Sound; and
 (D)granting Federal assistance to State, local, and tribal governments for activities related to the recovery and preservation of Puget Sound.
 (2)ExemptionsAny Federal agency activity necessary for national security, deemed by the President to be in the paramount interest of the United States, or determined by the Task Force, in consultation with the State Advisory Committee and the Tribal Advisory Committee to be necessary to complete a project that was approved prior to the enactment of this Act shall be exempt from the consistency requirements established in paragraph (1).
						(e)Puget sound recovery national program office
 (1)EstablishmentThere is established in the Environmental Protection Agency a Puget Sound Recovery National Program Office to be located in the State of Washington.
 (2)Appointment of directorThe Administrator shall appoint a Director of the Office, who, by reason of prior leadership and project management experience shall be highly qualified to—
 (A)support the integration of multiple project planning efforts and programs from different agencies and jurisdictions; and
 (B)align numerous and often conflicting needs toward implementing a shared action agenda with visible and measurable outcomes.
 (3)Delegation of authority; staffingThe Administrator shall delegate to the Director such authority and provide such additional staff as may be necessary to carry out this subsection.
 (4)DutiesThe Director shall— (A)coordinate and manage the timely execution of the Environmental Protection Agency’s role described in this section, including the formation and meetings of the Task Force and the reporting requirements described in subsection (i);
 (B)coordinate Puget Sound recovery, protection, and restoration actions, programs, grants, science, research, and initiatives across the Agency;
 (C)coordinate and align the Agency’s strategies, policies, studies, programs, and activities with the Puget Sound Action Agenda;
 (D)promote the efficient use of Agency resources in pursuit of Puget Sound recovery; (E)serve on the Task Force and collaborate with, help coordinate, and implement strategies, policies, studies, programs, and activities with other Federal agencies that have responsibilities involving Puget Sound recovery and protection;
 (F)provide or procure such other advice, technical assistance, research, assessments, monitoring, or other support or enforcement as is deemed necessary or prudent to most efficiently and effectively fulfill the objectives and priorities of the Action Agenda consistent with the methodologies and systems of the Puget Sound Partnership and to ensure that the health of the system is thereafter maintained;
 (G)track the progress of the Environmental Protection Agency toward meeting the Agency’s specified goals and objectives within the Action Agenda in a manner consistent with the methodologies used by the Puget Sound Partnership;
 (H)utilize systems, methodologies, and frameworks that are— (i)effective and cost-efficient;
 (ii)consistent with the Agency’s goals, and the same as, or readily compatible with, the systems, methodologies, classifications and frameworks, of the Action Agenda, and regulatory permitting processes; and
 (iii)consistent with the implementation of this Act, the Endangered Species Act of 1973, and all other Federal laws that contribute to the recovery and protection of Puget Sound, including those that protect tribal treaty rights;
 (I)serve as liaison and coordinate projects, programs, and studies for the recovery and protection of the Salish Sea, with Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission; and
 (J)carry out such additional duties as the Administrator determines necessary and appropriate. (f)Puget sound federal leadership task force (1)EstablishmentThere is established a Puget Sound Federal Leadership Task Force.
 (2)PurposeThe purpose of the Task Force shall be to build upon the current membership of the Puget Sound Federal Caucus in order to—
 (A)provide a venue for dialogue and coordination across all Federal agencies on the Task Force to align Federal resources for the purposes of achieving this section and all other Federal laws that contribute to the recovery and protection of Puget Sound, including those that protect tribal treaty rights;
 (B)work with the Tribal Advisory Committee and the State Advisory Committee to align and coordinate Federal actions impacting Puget Sound with the actions of State, local, and tribal governments and other stakeholders as they have been coordinated and prioritized in the Puget Sound Action Agenda;
 (C)raise national awareness of the significance Puget Sound and thereby increase the importance of investment in its recovery, restoration and protection efforts;
 (D)promote the efficient use of government resources in pursuit of Puget Sound recovery through coordination and collaboration; and
 (E)catalyze public leaders at all levels to work together toward shared goals by demonstrating interagency best practices coming from the Federal partners.
							(3)Duties
 (A)Participation of Tribal Advisory Committee and State Advisory CommitteeThe Task Force shall carry out its duties with input from and in collaboration with the Tribal Advisory Committee and the State Advisory Committee.
 (B)General dutiesThe Task Force shall— (i)enable and encourage the Federal agencies represented on the Puget Sound Federal Leadership Task Force to act consistently with the objectives and priorities of the Action Agenda and the protection of tribal treaty rights, as described in subsection (d);
 (ii)facilitate the coordination of Federal activities that impact the recovery and protection of Puget Sound;
 (iii)facilitate the delivery of feedback given by Federal agencies to the Puget Sound Partnership during the development of the Action Agenda; and
 (iv)facilitate the resolution of (and, if necessary, seek to mediate in cooperation with the Executive Office of the President) interagency conflicts associated with the recovery and protection of Puget Sound among the agencies represented on the Task Force.
 (C)Feedback by federal agenciesThe feedback given by Federal agencies under subparagraph (B)(iii) shall consider, at a minimum, possible Federal actions designed to—
 (i)further the strategic initiatives, strategies, goals, targets, and actions of the Action Agenda; (ii)implement and enforce this Act, the Endangered Species Act of 1973, and all other Federal laws that contribute to the recovery and protection of Puget Sound, including those that protect tribal treaty rights;
 (iii)prevent the introduction and spread of invasive species; (iv)prevent the destruction of marine and wildlife habitats;
 (v)protect, restore, and conserve forests, wetlands, riparian zones, and nearshore waters that provide marine and wildlife habitat;
 (vi)promote resilience to climate change and ocean acidification effects; (vii)improve water quality and restore cleaner water;
 (viii)conserve and recover endangered species under the Endangered Species Act of 1973; (ix)restore fisheries so that they are sustainable and productive;
 (x)preserve biodiversity; (xi)restore and protect ecosystem services that provide clean water, filter toxic chemicals, and increase ecosystem resilience; and
 (xii)improve water quality and restore wildlife habitat by preventing and managing stormwater runoff, incorporating erosion control techniques, and using sustainable stormwater practices.
 (D)Additional dutiesThe Task Force shall carry out the following additional duties: (i)Provide a forum for exchanging information among agencies regarding resources, programs, projects, and activities being conducted, including obstacles or efficiencies found, during Puget Sound recovery and protection activities.
 (ii)Ensure that the science necessary for recovery and protection of Puget Sound is coordinated, planned, and implemented efficiently across the Federal Government. Provide advice and support on scientific and technical issues and act as a forum for the exchange of scientific information about Puget Sound. Ensure that new information, science, and data is incorporated into agency feedback on the Action Agenda.
 (iii)Work in collaboration with the Administrator and the Secretary of State on international issues concerning Puget Sound. Ensure that Puget Sound recovery and protection projects, programs, and studies are consistent with ongoing recovery and protection and related efforts in the Salish Sea that are being conducted by Canadian authorities, the Pacific Salmon Commission, and the International Joint Commission.
 (iv)Convene and establish a process for collaboration among Task Force members and, if necessary, other stakeholders. Establish any necessary working groups or advisory committees necessary to assist the Task Force in its duties, including public policy and scientific issues.
 (v)Work with the Office of Management and Budget to give necessary input on the crosscut budget to be developed under this subsection (l).
 (vi)Provide outreach and education on the recovery and protection of Puget Sound, including what others can do to help with its recovery.
 (vii)Approve allocations of donated funds, ensuring that the allocations are consistent with Puget Sound recovery and protection projects, activities, and programs detailed in the Action Agenda.
 (viii)Develop a biennial report, as described in subsection (k), to be submitted to the President, Congress, and the Governor of Washington.
								(4)Membership
 (A)In generalThe membership of the Task Force shall include representatives of Federal agencies that have responsibilities and authorities that govern recovery, conservation, and protection of the Puget Sound ecosystem, its tributaries, and watersheds.
 (B)QualificationsMembers appointed under this paragraph shall have experience and expertise in matters of recovery and protection of large watersheds and bodies of water or related experience that will benefit the recovery and protection effort of the Puget Sound ecosystem.
 (C)CompositionThe Task Force shall be composed of the following members: (i)Secretary of agricultureThe following individuals appointed by the Secretary of Agriculture (or the Secretary’s designee).
 (I)A representative of the National Forest Service. (II)A representative of the National Resources Conservation Service.
 (ii)Bonneville power administrationA representative of the Bonneville Power Administration appointed by the Administrator of the Bonneville Power Administration (or the Administrator’s designee).
 (iii)Secretary of CommerceA representative of the National Oceanic and Atmospheric Administration appointed by the Secretary of Commerce (or the Secretary’s designee).
 (iv)Secretary of defenseThe following individuals appointed by the Secretary of Defense (or the Secretary’s designee): (I)A representative of the Corps of Engineers.
 (II)A representative of the Joint Base Lewis McChord. (III)A representative of the Navy Region Northwest.
 (v)Administrator of environmental protection agencyA representative of the Puget Sound Recovery National Program Office appointed by the Administrator (or the Administrator’s designee).
 (vi)Secretary of housing and urban developmentA representative of the Department of Housing and Urban Development appointed by the Secretary of Housing and Urban Development (or the Secretary’s designee).
 (vii)Secretary of homeland securityThe following individuals appointed by the Secretary of Homeland Security (or the Secretary’s designee):
 (I)A representative of the Coast Guard. (II)A representative of the Federal Emergency Management Agency.
 (viii)Secretary of interiorThe following individuals appointed by the Secretary of the Interior (or the Secretary’s designee): (I)A representative of the Bureau of Indian Affairs.
 (II)A representative of the United States Fish and Wildlife Service. (III)A representative of the United States Geological Survey.
 (IV)A representative of the Resilient Lands and Waters Initiative. (V)A representative of the National Park Service.
 (ix)Secretary of stateA representative of the Office of Treaty Affairs appointed by the Secretary of State (or the Secretary’s designee).
 (x)Secretary of transportationThe following individuals appointed by the Secretary of Transportation (or the Secretary’s designee):
 (I)A representative of the Federal Highway Administration. (II)A representative of the Federal Transit Administration.
 (xi)Task forceRepresentatives of such other agencies, programs, and initiatives as the Task Force determines necessary.
 (5)LeadershipThe Co-Chairs shall ensure the Task Force completes its duties through robust discussion of all relevant issues and with the participation of all members. The Co-Chairs shall share leadership responsibilities equally.
 (6)Co-chairsThe following members of the Task Force appointed under paragraph (4) shall serve as Co-Chairs of the Task Force:
 (A)The representative of the National Oceanic and Atmospheric Administration. (B)The representative of the Environmental Protection Agency’s Puget Sound Recovery National Program Office.
 (C)The representative of the United States Fish and Wildlife Service. (7)Meetings (A)Initial meetingThe Task Force shall meet not later than 180 days after the date of enactment of this section—
 (i)to determine if all Federal agencies are properly represented; (ii)to establish the bylaws of the Task Force;
 (iii)to establish necessary working groups or committees; and (iv)to determine subsequent meeting times, dates, and logistics.
 (B)Subsequent meetingsAfter the initial meeting, the Task Force shall meet, at a minimum, twice per year to carry out the duties of the Task Force.
 (C)Working group meetingsMeetings of any established working groups or committees of the Task Force shall not count toward the minimum biannual meeting requirement of the full Task Force.
 (D)Joint meetingsThe Task Force shall meet jointly with the Tribal Advisory Committee and the State Advisory Committee, at a minimum, twice per year. These meetings may substitute for the minimum biannual meetings of the full Task Force, if mutually agreed upon by all participants.
 (E)QuorumA majority number of the members of the Task Force shall constitute a quorum. (F)VotingFor the Task Force to pass a measure, a two-thirds percentage of the quorum must vote in the affirmative.
							(g)Tribal advisory committee
 (1)Providing advice and recommendations for task forceThe Task Force shall seek the advice and recommendations of the Tribal Advisory Committee on the actions, progress, and issues pertaining to recovery and protection of Puget Sound.
 (2)DutiesCongress recognizes that the duties of the Tribal Advisory Committee shall include the following: (A)Serve as a liaison to the Task Force on Puget Sound recovery in order to promote and coordinate the protection of tribal treaty rights.
 (B)Advise the Task Force on progress and barriers toward the protection of tribal treaty rights. (C)Advise the Task Force on the consistency of Federal agency activities with the Action Agenda and the protection of tribal treaty rights, as described in subsection (d).
 (D)Consult on nongovernmental projects and projects sponsored by State, local, and tribal governments to ensure that Federal actions are not duplicative of other recovery efforts and are conducted in an efficient manner.
 (E)Serve as a liaison between the Tribes of the Puget Sound region and the Task Force on the development of necessary guidelines, criteria, schedules, and due dates for projects, programs, and actions to be included in the Action Agenda.
 (F)Provide recommendations on the Federal resources necessary to fully protect tribal treaty rights. (G)Provide an annual list of projects, programs, and studies to implement the programs and actions necessary for Puget Sound recovery and the protection of tribal treaty rights.
 (H)Advise the Task Force on the necessary outreach and educational programs related to— (i)tribal treaty rights;
 (ii)the state of Puget Sound; (iii)the programs and actions being implemented; and
 (iv)how communities and the public can help with prevention, recovery, and protection efforts. (h)State advisory committee (1)Providing advice and recommendations for task forceThe Task Force shall seek the advice and recommendations of the State Advisory Committee on the actions, progress, and issues pertaining to recovery and protection of Puget Sound.
 (2)DutiesCongress recognizes that the duties of the State Advisory Committee shall include the following: (A)Serve as a liaison to the Task Force on Puget Sound recovery in order to coordinate the continuing work of the Action Agenda to prioritize, coordinate, track, and assess the work of State, local, tribal and other partners.
 (B)Advise the Task Force on progress and barriers toward reaching the shared goals, objectives, and targets in the Action Agenda.
 (C)Advise the Task Force on the consistency of Federal agency activities with the Action Agenda and the protection of tribal treaty rights, as described in subsection (d).
 (D)Consult on nongovernmental projects and projects sponsored by State, local, and tribal governments to ensure that Federal actions are not duplicative of other recovery efforts and are conducted in an efficient manner.
 (E)Serve as a liaison between the Puget Sound Partnership and the Task Force on the development of necessary guidelines, criteria, schedules, and due dates for projects, programs, and actions to be included in the Action Agenda.
 (F)Provide recommendations on the Federal resources necessary to implement the actions, programs, and initiatives identified as priorities under the Action Agenda.
 (G)Provide an annual list of projects, programs, and studies to implement the programs and actions necessary for Puget Sound recovery.
 (H)Advise on the necessary outreach and educational programs related to— (i)the state of Puget Sound;
 (ii)the programs and actions being implemented; and (iii)how communities and the public can help with prevention, recovery, and protection efforts.
								(i)Task force, tribal advisory committee, and state advisory committee procedures and advice
						(1)Public participation
 (A)In generalThe Task Force shall implement procedures to facilitate public participation in the advisory process, if necessary, including providing advance notice of meetings, providing adequate opportunity for public input and comment, maintaining appropriate records, and making a record of proceedings of meetings available to the public.
 (B)OversightThe Co-Chairs shall ensure that the procedures described in subparagraph (A) are adopted and implemented and that the records described in subparagraph (A) are accurately maintained and available to the public.
 (2)AdvisorsThe Task Force, and any working group of the Task Force, may seek advice and input from any interested, knowledgeable, or affected party as the Task Force or working group, respectively, determines necessary to perform its duties.
						(3)Federal advisory committee act
 (A)In generalThe Task Force, and any working group of the Task Force, shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.).
 (B)Seeking advice and inputSeeking advice and input from the Tribal Advisory Committee, State Advisory Committee, or other interested, knowledgeable, or affected persons, shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.) when working on behalf of the Task Force.
 (4)CompensationA member of the Task Force shall receive no additional compensation for service as a member on the Task Force.
 (5)Travel expensesTravel expenses incurred by a member of the Task Force in the performance of services for the Task Force shall be paid by the agency or department that the member represents.
 (6)Advisory committee meetingsThe Tribal Advisory Committee and State Advisory Committee may meet independently of the Task Force at the discretion of their members.
						(j)Donations
 (1)EstablishmentThere is established in the Treasury a Save America’s Puget Sound Fund (in this section referred to as the Fund) consisting of amounts deposited into the Fund under paragraph (3).
 (2)Authority to accept giftsThe Secretary of the Interior may accept, hold, administer, and spend any gift, devise, or bequest of real property, personal property, or money made on the condition that the gift, devise, or bequest be used in a manner that is consistent with this subsection.
 (3)DepositsThe Secretary of the Treasury shall deposit into the Fund— (A)all gifts and bequests of money, and the proceeds of the sale of property, received under paragraph (2); and
 (B)other amounts appropriated to the Fund. (4)Availability to secretaryMonies deposited into the Fund shall be available to the Secretary of the Interior, without further appropriation, to assist in conducting Puget Sound recovery and protection projects, activities, and programs that are detailed in the Action Agenda and approved after due consultation with the Puget Sound Partnership.
 (5)Transfer of fundsSubject to concurrence by the Task Force, the Secretary of the Interior may transfer amounts made available under paragraph (4) to the head of any Federal department or agency that is represented on the Task Force. Such amounts shall be available to the head for entering into obligations and making expenditures to carry out projects, programs, or activities to support the Action Agenda.
 (6)Donations for protection of tribal treaty rightsFor any donations of funds or other property under this subsection specifically donated for the protection of tribal treaty rights, the Secretary of the Interior, with concurrence of the Task Force, shall to the maximum extent practicable use the donated funds or property in accordance with the terms of the donation and in furthering any project, program, or activity that will protect and strengthen treaty rights while also restoring Puget Sound.
 (7)Matching fundsThe Secretary of the Interior may obligate monies made available under paragraph (4) to be used as matching funds for Federal grants awarded to carry out projects, programs, or activities to support the Action Agenda.
 (8)Period of availabilityAmounts in the Fund shall be available without fiscal year limitation. (9)Maintenance of effortAmounts of the Fund shall be used to supplement and not supplant other Federal, State, regional, tribal, and local funds provided for activities under this section.
 (10)Administrative expensesOf the amounts in the Fund available for each fiscal year, the Secretary of the Interior may expend not more than 3 percent, or up to $80,000, whichever is greater, to pay the administrative expenses necessary to carry out this subsection.
						(k)Task force biennial report on puget sound recovery activities
 (1)In generalNot later than 1 year after the date of enactment of this section, and biennially thereafter, the Task Force, in collaboration with the Tribal Advisory Committee and the State Advisory Committee, shall submit to the President, Congress, and the Governor of Washington a report that summarizes the progress, challenges, and milestones of the Task Force on the recovery and protection of Puget Sound.
 (2)ContentsThe report shall include a description of the following: (A)The roles of each Federal, State, and local government entity that has jurisdiction in the Puget Sound watershed and the progress made toward meeting the identified goals and objectives of the Action Agenda.
 (B)If available, the roles and progress of tribal governments that have jurisdiction in the Puget Sound watershed toward meeting the identified goals and objectives of the Action Agenda.
 (C)A summary of the progress each Federal agency has made in implementing their specific responsibilities under the Action Agenda.
 (D)The role of each Federal agency in protecting tribal treaty rights and a summary of the progress each agency has made in protecting those rights.
 (E)A summary of specific recommendations concerning implementation of the Action Agenda, including challenges barriers, and anticipated milestones, targets, and timelines.
 (F)A description of any donated funds received from outside parties and allocations made from each donation, including any administrative costs and other pertinent data.
							(l)Crosscut budget report
 (1)Financial reportNot later than 1 year after the date of enactment of this section, and every 5 years thereafter, the Director of the Office of Management and Budget, in consultation with the Task Force, shall submit to Congress and make available to the public, including on the Internet, a financial report that is certified by the head of each agency represented by the Task Force.
 (2)ContentsThe financial report shall contain the following: (A)An interagency crosscut budget relating to Puget Sound recovery and protection activities that displays—
 (i)the proposed funding for any Federal recovery and protection activity to be carried out in the succeeding fiscal year, including any planned interagency or intra-agency transfer, for each of the Federal agencies that carry out recovery and protection activities;
 (ii)if available, the estimated funding for State and local recovery and protection activities that use Federal funds to be carried out in the succeeding fiscal year;
 (iii)the estimated expenditures for Federal recovery and protection activities from the preceding 2 fiscal years, the current fiscal year, and the succeeding fiscal year;
 (iv)the estimated expenditures for State recovery and protection activities that use Federal funds during the equivalent time; and
 (v)any donations received from outside parties and allocations made from each donation. (B)An accounting of all funds received and obligated by all Federal agencies for recovery and protection activities during the current and preceding fiscal years.
 (C)An accounting from the State of all funds received and obligated from a Federal agency for recovery and protection activities during the current and preceding fiscal years.
 (D)A description of each of the proposed Federal and State recovery and protection activities that will use Federal funds to be carried out in the succeeding fiscal year, including—
 (i)the project description, timeline, benchmarks, and status; (ii)Federal or State statutory or regulatory authority, programs, or responsible agencies;
 (iii)authorization level for appropriations; and (iv)the relevant goals and priorities of the Action Agenda.
 (3)Included recovery activitiesThe financial report shall only describe activities that— (A)for Federal recovery or protection activities, have funding amounts greater than or equal to $100,000; and
 (B)for federally funded State recovery or protection activities, have funding amounts greater than or equal to $50,000.
 (4)Submission to congressThe Director shall submit the financial report to— (A)the Committee on Appropriations, the Committee on Natural Resources, the Committee on Energy and Commerce, and the Committee on Transportation and Infrastructure of the House of Representatives; and
 (B)the Committee on Appropriations, the Committee on Environment and Public Works, and the Committee on Commerce, Science, and Transportation of the Senate..
		
